 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARCOS CASEY GUILLEN,                            Case No. 1:19-cv-00946-DAD-JDP
12                       Plaintiff,                    ORDER DENYING PLAINTIFF’S REQUEST
                                                       TO SUPPPLEMENT HIS COMPLAINT AS
13           v.                                        UNNECESSARY
14    D. CARRILLO,                                     ECF No. 12
15                       Defendant.                    ORDER DIRECTING PLAINTIFF TO FILE
                                                       AN AMENDED COMPLAINT WITHIN
16                                                     THRITY DAYS
17

18          Plaintiff Marcos Casey Guillen is a state prisoner proceeding without counsel in this civil

19   rights action. Plaintiff has filed a motion to supplement his pleading. ECF No. 12. Because

20   Guillen’s complaint awaits screening and has not been served, Federal Rule of Civil Procedure 15

21   allows him to amend his pleading without the court’s permission. His motion is therefore denied

22   as unnecessary. We note, however, that the Eastern District’s Local Rule 220 requires that any

23   amended or supplemented pleading “shall be retyped and filed so that it is complete in itself

24   without reference to the prior or superseded pleading.” Thus, if plaintiff wishes to supplement his

25   complaint, he should file a new complaint—one that will completely replace his original one.

26          Plaintiff is ordered to file an amended complaint within thirty days of the date of service

27   of this order. We will await plaintiff’s amended complaint before screening this case.

28
 1

 2
     IT IS SO ORDERED.
 3

 4
     Dated:     January 14, 2020
 5                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8            No. 205.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   2
